MERIDIAN BIOSCIENCE, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

        1.        Meridian Bioscience, Inc. hereby grants to the Optionee named
below an nonqualified stock option to purchase, in accordance with and subject
to the terms and restrictions of the Company’s 2004 Equity Compensation Plan
(The Plan), a copy of which is attached hereto and made part hereof, the number
of shares of Common Stock of the Company at the price set forth below contingent
upon shareholder approval at the Meridian Bioscience, Inc. Annual Meeting held
January 20, 2005:

                     Optionee:  ——————————————

                     No. of Shares Covered by Option:  ——————————————

                     Option Price Per Share:  ——————————————

                     Date of Grant:  ——————————————

                     Expiration Date:  ——————————————

        2.        This option is granted pursuant to Meridian’s 2004 Equity
Compensation Plan pursuant to the authority given to the Committee in Article 3
which entitles the Committee to grant options on such terms and conditions as
the Committee may determine and the authority in Section 6.3 wherein the
Committee may establish different exercise schedules and impose other conditions
upon exercise for any particular option or groups of options.

        3.        This option shall become void and be of no further effect at
the time net earnings for Meridian’s fiscal year ended September 30, 2005 are
determined and such earnings are released to the public unless such net earnings
exceed $10,800,000.  If such net earnings exceed $10,800,000, this option shall
continue in full force and effect in accordance with the terms and conditions of
the Plan and vest in three equal annual installments over three years commencing
upon the date such earnings are released to the public.  The provisions of
Sections 12.1.2 of the Plan concerning exercise of this option upon retirement
shall not apply to this option unless and until it is determined that net
earnings for fiscal 2005 exceed $10,800,000 and such earnings are released to
the public. Furthermore, if the events outlined in Sections 4.3 and 4.4 of the
Plan occur during fiscal 2005 or prior to the determination of net earnings for
2005 and release to the public, the options will be deemed to be earned and
immediately vested.

        4.        To the extent that the percentage of this Option which becomes
exercisable is not exercised in any given year it may be exercised in the
subsequent years of the term of this Option. The Option granted under this
Agreement may not be exercised for less than 25 shares at any time, or the
remaining shares then purchasable under the Option if less than 25. In no event
may this Option be exercised after the expiration of ten years from the date of
grant of this Option.

--------------------------------------------------------------------------------

        5.        This Option may be exercised for the number of shares
specified by written notice delivered to the Secretary of the Company
accompanied by full payment, in the manner and subject to the conditions set
forth in the Plan, for the number of shares in respect of which it is exercised.
If any applicable law or regulation requires the Company to take any action with
respect to the shares specified in such notice, or if any action remains to be
taken under the Articles of Incorporation or Code of Regulations of the Company
to effect due issuance of the shares, the Company shall take such action and the
date for delivery of such stock shall be extended for the period necessary to
take such action.

        6.        This Option is not transferable other than by will or by
operation of the laws of descent and distribution or as otherwise provided in
the attached 2004 Equity Compensation Plan and is subject to termination as
provided in the Plan.

        IN WITNESS WHEREOF, the Company has executed this Agreement on this 7th
day of December 2004.




BY:——————————————
Name: Melissa Lueke
Its: Vice President, Chief Financial Officer


        I hereby accept the above Option to purchase shares of Common Stock of
Meridian Bioscience, Inc. granted above in accordance with and subject to the
terms and conditions of this Agreement and its 2004 Equity Compensation Plan and
agree to be bound thereby.




——————————————                                                            
                                                   ——————————————
Date Accepted                                                              
                                                                         
                          Optionee